Citation Nr: 1444650	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  05-17 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include as secondary to service-connected anxiety disorder not otherwise specified.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel






INTRODUCTION

The Veteran had active service from January 1955 to January 1957.

This comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for a stomach disability as new and material evidence had not been received.

The Board denied the petition to reopen the claim of service connection for a stomach disability by way of a June 2008 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In February 2009, the Court set aside the Board's June 2008 decision and remanded the case for readjudication in compliance with directives specified in a February 2009 Joint Motion filed by counsel for the Veteran and VA. 

In June 2009, the Board remanded the issue of whether new and material evidence had been received to reopen the claim of service connection for a stomach disability for further development.

In December 2010, the Vice Chairman of the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2013).  38 U.S.C.A. § 7107 (a)(2) (West 2002).

The Board granted the petition to reopen the claim of service connection for a stomach disability by way of a February 2011 decision and remanded the underlying claim at that time for further development.

In November 2013, the Board again remanded the claim of service connection for a stomach disability for further development.

The agency of original jurisdiction and the Board have previously limited the issue on appeal as being entitlement to service connection for a stomach disability.  Nevertheless, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the evidence reflects that the Veteran's claimed symptoms are representative of a more general gastrointestinal disability as opposed to solely a stomach disability, the Board has re-characterized the issue as a claim of service connection for a gastrointestinal disability.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran contends that he has a current gastrointestinal disability that is related to service in that he reportedly was initially treated for gastrointestinal symptoms in service and such symptoms have continued in the years since that time.  The putative records of treatment for gastrointestinal problems in service are unavailable.  In the alternative, the Veteran claims that his current gastrointestinal disability is related to his service-connected anxiety disorder, not otherwise specified.

A VA examination was conducted in February 2014 to assess the nature and etiology of the Veteran's claimed disability, and he was only diagnosed as having a gastric ulcer which was treated and resolved in November 2003.  The examiner did not provide a specific opinion as to the etiology of any current gastrointestinal disability, but rather explained that the Veteran's claim of service connection for a stomach disability had been denied on multiple occasions, that there was no documentation covering stomach problems, and that there was no new documentation to review.  The examiner referenced several service treatment records which did not include treatment for stomach problems and he explained that there was no medical evidence of any stomach problems until February 1967, which was 10 years following the Veteran's separation from service.  The examiner concluded that there was nothing that he could add to the information which was provided in a July 2012 VA examination report and that the Veteran did not have persistent stomach issues while on active duty.  He had two episodes of belly pain and "aching all over," but these symptoms were treated, self-limiting, and resolved.

The February 2014 examination is insufficient because the examiner only diagnosed the Veteran as having a gastric ulcer which was treated and resolved in November 2003, and he did not acknowledge or discuss any other gastrointestinal disabilities which have been diagnosed during the claim period (including gastroesophageal reflux disease (GERD)).  In this regard, the requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim was received in August 2003, even if the disability is currently in remission. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Also, to the extent that the February 2014 examiner did explain that the Veteran did not have any current stomach problems related to service, the examiner's conclusions were largely based on the absence of objective clinical evidence of treatment for stomach problems in the Veteran's service treatment records or for many years after service and he did not acknowledge or discuss the Veteran's competent reports of gastrointestinal symptoms in service and of a continuity of symptomatology in the years since service.  A medical opinion is inadequate if it is based solely on the absence of documentation in the record and does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Additionally, the Veteran has been granted service connection for anxiety disorder, not otherwise specified, and he claims that his current gastrointestinal problems are related to the psychiatric disability.  An opinion has not been provided as to whether the claimed gastrointestinal disability is caused or aggravated by the service-connected psychiatric disability.  38 C.F.R. § 3.310 (2013).

Moreover, the Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran reported in a January 2014 statement (VA Form 21-4138) that he was treated for gastrointestinal problems in service at the following locations: Ft. Jackson, South Carolina in 1955 (potentially Moncrief Army Community Hospital); Fort Gordon, Georgia in 1955 (potentially Dwight D. Eisenhower Army Medical Center); and Ft. Benning, Georgia in 1956 (potentially Martin Army Community Hospital).  Although the agency of original jurisdiction has attempted to obtain records from Moncrief Army Community Hospital, its request was limited to records dated in January 1955.  Also, the other facilities have not yet been contacted to obtain any possible records.  Thus, further efforts should be taken upon remand to attempt to obtain any of the identified relevant service treatment records.

Furthermore, the Veteran's Social Security Administration disability records indicate that he had received treatment for gastrointestinal problems from Dr. Johnson, Dr. Woods, and Dr. King.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release for VA to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to any relevant treatment records from the above identified physicians.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Moreover, in its November 2013 remand, the Board instructed the agency of original jurisdiction to readjudicate the Veteran's claim and, if the claim remained denied, to issue a Supplemental Statement of the Case.  The claim on appeal was not subsequently granted and additional relevant evidence was associated with the record following an April 2013 Supplemental Statement of the Case.  However, the agency of original jurisdiction did not issue a new Supplemental Statement of the Case.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to ensure compliance.  Id. at 270-71.  As the agency of original jurisdiction did not issue a new Supplemental Statement of the Case prior to re-certification of the Veteran's appeal to the Board following its November 2013 remand, the Board is compelled to again remand the issue on appeal for compliance with the instructions in its November 2013 remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The agency of original jurisdiction shall contact Ft. Jackson, South Carolina (including Moncrief Army Community Hospital); Fort Gordon, Georgia (including Dwight D. Eisenhower Army Medical Center); Ft. Benning, Georgia (including Martin Army Community Hospital); the National Personnel Records Center; and any other appropriate depository and request all records of the Veteran's treatment for a gastrointestinal disability at Ft. Jackson in 1955, Fort Gordon in 1955, and Ft. Benning in 1956.

If the above identified service treatment records cannot be obtained, take all necessary steps to search alternate sources of records, including following the procedures outlined in VA adjudication manual rewrite, M21-1MR. Specifically request records of any treatment reported by the Veteran.

All efforts to obtain these records must be documented. Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  If any of the Veteran's service treatment records from Ft. Jackson, Fort Gordon, or Ft. Benning are missing or are otherwise unavailable, this fact shall also be documented and a formal finding of unavailability shall be made with notice to the Veteran and his representative.

3.  The agency of original jurisdiction shall ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a gastrointestinal disability from Dr. Johnson, Dr. Woods, and Dr. King.  All efforts to obtain these records must be documented.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  All such notification must be documented.

4.  After all efforts have been exhausted to obtain any additional service treatment records and post-service treatment records, the agency of original jurisdiction shall schedule the Veteran for a VA examination to determine the etiology of any current gastrointestinal disability.  All indicated tests and studies shall be conducted. 

All relevant records contained in VBMS and the Virtual VA system, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.  

For each current gastrointestinal disability identified (i.e. any gastrointestinal disability diagnosed since August 2003, including but not limited to GERD), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not that the current gastrointestinal disability had its onset during service, is related to the Veteran's reported gastrointestinal symptoms in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not that the current gastrointestinal disability was caused (in whole or in part) by the Veteran's service-connected anxiety disorder, not otherwise specified?

(c)  Is it at least as likely as not that the current gastrointestinal disability is aggravated (made chronically worse) by the Veteran's service-connected anxiety disorder, not otherwise specified?

In formulating the above opinions, the examiner must acknowledge and comment on all gastrointestinal disabilities diagnosed since August 2003 (including, but not limited to, GERD), the Veteran's reported gastrointestinal symptoms in service, and his reports of a continuity of gastrointestinal symptomatology in the years since service. 

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report gastrointestinal symptoms in service, his symptoms, and history, and such statements by the Veteran (including his reports of a continuity of gastrointestinal symptomatology in the years since service) must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for gastrointestinal symptoms in the Veteran's service treatment records or for years after service cannot, standing alone, serve as the basis for a negative opinion).

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The agency of original jurisdiction shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  The agency of original jurisdiction shall review the evidence of record and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it shall be undertaken prior to further claims adjudication.

6.  The agency of original jurisdiction shall then readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with an Supplemental Statement of the Case that considers all additional relevant evidence received since the April 2013 Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


